       Case: 1:20-cv-00452-SO Doc #: 27 Filed: 01/18/21 1 of 3. PageID #: 191




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


SHEPP ELECTRIC COMPANY, INC.                       )      CASE NO. 1:20-cv-00452
                                                   )
                Plaintiff,                         )      JUDGE SOLOMON OLIVER, JR.
                                                   )
v.                                                 )
                                                   )      MOTION FOR CONTINUANCE
RUSTY BOYER, et al.                                )
                                                   )
                Defendants.                        )
                                                   )


        Plaintiff Shepp Electric Company, Inc. (“Shepp”) moves this Court for an order which

continues for sixty (60) days the mediation demand due February 1, 2021 in this matter, and all

other events scheduled for this case.

        In support of this motion to continue the due date of the mediation demand, and all other

dates in this case for sixty (60) days, Plaintiff states as follows:

        1. This Court’s L.R. 16.6(b)(1)(A) indicates that mediation is appropriate when the

            status of discovery is such that the parties are generally aware of the strengths and

            weaknesses of the case;

        2. Docket entries 17, 18, 19, 20 and 24 evince that the status of discovery has not

            reached the point described in the preceding paragraph;

        3. Counsel for Defendant Boyer advised undersigned counsel for Plaintiff Shepp that he

            would not oppose an identical copy of this motion, which filed on November 17,

            2020, except for the earlier listed dates.
     Case: 1:20-cv-00452-SO Doc #: 27 Filed: 01/18/21 2 of 3. PageID #: 192




      4. Plaintiff Shepp prays that the Court will respond to its October 26, 2020 Notice of

         Discovery Dispute; Request for Judicial Assistance; Certification of Failed Attempts

         to Resolve Discovery Dispute filed by Shepp Electric Company, Inc. to facilitate

         movement and conclusion of this case.


                                                  Respectfully submitted,

DATED: January 18, 2021                           /s/ Stewart D. Roll
                                                  Stewart D. Roll (0038004)
                                                  CLIMACO WILCOX
                                                  PECA & GAROFOLI CO., LPA
                                                  55 Public Square, Suite 1950
                                                  Cleveland, Ohio 44113
                                                  Telephone: (216) 621-8484
                                                  Facsimile: (216) 771-1632
                                                  Email: sdroll@climacolaw.com




                                            -2-
      Case: 1:20-cv-00452-SO Doc #: 27 Filed: 01/18/21 3 of 3. PageID #: 193




                                 CERTIFICATE OF SERVICE

       A copy of the foregoing was filed electronically this 18th day of January 2021. Notice of

this filing will be sent to all parties by operation of the Court’s electronic filing system. Parties

may access this filing through the Court’s system.



Dated: January 18, 2021                       /s/ Stewart D. Roll
                                              Stewart D. Roll (0038004)




                                                -3-
